Title: To James Madison from John McKinley, 10 June 1812
From: McKinley, John
To: Madison, James


Respected Sir,
New York 10th June 1812
In my last of the 1st Instant I endeavord to shew you that, what I had formerly communicated was correct, and has been fully corroborated. It is a certain fact, that nothing is left undone by the mover of the faction, to render the measures of the administration, as contemtible as possible. The imposition practised on the heads of department, in order to obtain the appointment of their creatures in the new army, must convince you their intentions were of the nature as above stated. And, should war be resorted to, I fear you will find too late to be remedied, the appointment of men incapable of the duty assigned them will be too obvious to you. And some of the sattelites here are even honest to state that Dewitt Clinton will always take care of his friends, in this manner the unprincipled Vain, and Ignorant, become his followers, it is no matter or moment, what talents they possess if they will only be boisterous and unceasing in their flattery, they must be rewarded at the expence of the public purse for the service rendered their master.

The plain and honest republican without reflection views it in the same light the faction wish to promulgate in order to render the people inactive, in this I trust they will be mistak⟨en⟩ for there are many here acquainted with the arts and intrigue practised at the seat Govt., Who daily expose the imposition, and reflecting men soon perceive that such appointments, were only procured for the purpose of weakening the confidence placed in the Executive, and of strengthening by the general dissatisfaction the head of the faction here.
There is still another cause of regret among your friends here, the continuance in Honorable and lucrative offices, men, whose hostility to your reelection can be no secret to you these four years, the emoluments, and influence, of their situation, enable them to render much mischief to your friends, and which is exerted on the most trivia⟨l⟩ occasion ever to the most solitary individual.
I trust Sir these observations will be duly appreciated as the[y] arrise from pure and disinterested motives for the public good, and should my freedom on these subjects be intrusive a single line will prevent any further communication. I have the Honor to rema⟨in⟩ your obdt Hble sert
John M’Kinley
